Robert Jones, an employee of Joseph Bartholomew, was injured in the course of his employment by falling from a wagon owned by Bartholomew, on July 27, 1931. He died on January 4, 1932, about five months later. His widow brings this suit under the Compensation Law (Act No. 20 of 1914, as amended) claiming 400 weeks' compensation at the rate of $9.75 per week.
Defendant admitted the injury of Jones on July 27th, and admitted that he had been paid 6 weeks' compensation, but denied that his death was in any way due to the accident.
There was judgment in the lower court in favor of defendant dismissing plaintiff's suit, and she has appealed.
The only issue in the case is the question of whether the death of Jones had any causal relation to the accident which he sustained. Jones died of lobar pneumonia. He was treated by Dr. Geismar, the physician for the insurance carrier of defendant, which corporation has been joined in this suit. Dr. Geismar states very emphatically that in his opinion the fall had nothing to with Jones' death. He describes his injuries resulting from the fall as a lacerated wound of the forehead which required three sutures, a lacerated wound of the index finger of the left hand, and a contusion of the neck. These injuries, the doctor testified, healed in due course; Jones' recovery being uneventful. Dr. Geismar found him suffering from certain senile afflictions involving his heart and arteries.
Dr. Gessner testified that he examined Jones on the 7th of October, 1931, at his home. At that time he says that he had completely recovered from the effects of the accident. He found that his "heart sounds were distant" which he explains indicates a weakness of the action of the heart, and, while he found no definite symptoms of disease, he considered him a feeble "broken old man."
Dr. Taylor, who treated Jones in his last illness as his private physician and issued his death certificate, declared that his last illness and death could not have been caused by the accident.
Dr. Ficklen examined Jones on October 13, 1931, at the request of the Employers' Liability Assurance Corporation of London, England, defendant's insurance carrier. He found that his "arteries were markedly hardened; his heart was enlarged downward and to the left, and the heart sounds were faint, showing the heart muscle was not in its normal condition. The chest wall was thin and the heart sounds should have been plainly audible. They were muffled and faint." Dr. Ficklen was of opinion that Jones was in a "serious condition from disturbances which are purely medical and which are the diseases of senility or old age, and I didn't see at that time any connection between trauma and his condition." Dr. Ficklen, when asked whether the heart trouble with which he found Jones afflicted could have been aggravated by the injuries which he sustained from the fall, expressed the opinion that "heart trouble and hardened arteries are not accelerated or aggravated by injury."
Plaintiff relies upon the evidence of several lay witnesses to the effect that the physical condition of Jones was apparently normal before the accident and his health thereafter abnormal and progressively worse until his death. This testimony, it is claimed, brings the case within the authority of Behan v. John B. Honor Co., 143 La. 348, 78 So. 589, L.R.A. 1918F, 862; Donahoe v. Scharfenstein  Son, 154 La. 815, 98 So. 256, and Hammons v. Southern Carbon Co., 5 La. App. 189. The cited cases are authority for the proposition that, where a workman apparently in good health is injured in the course of his employment causing disability which continued up to the time of his death, a prima facie case is made out, and also for the proposition that, where there is some latent systemic disease aroused to activity by traumatic injury, the employer is liable for the resulting disability or death.
In the case at bar, however, the medical testimony is unanimous, and to the effect that the injury had no connection with the death of Jones, a 68 year old negro who was said to be suffering from certain diseases usually associated with advanced age and who finally succumbed to lobar pneumonia. There is no suggestion on the part of any of the doctors who testified in the case that there was or could be any connection between the results of the accident and the death of Jones which occurred some five months later. Upon the record before us, it is impossible to hold that Jones' death was due to the accident.
Counsel for plaintiff contends that in any event compensation should be allowed for the five months' period which intervened between the accident and Jones' death, and certainly up to September 25, 1931, the date on which Dr. Geismar discharged the deceased. No compensation can be allowed for the five months because it would involve a holding to the effect that Jones up to the time of his death was suffering from the results of the accident, which we hold was not the case, but upon examination of Dr. Geismar's testimony it does appear that the defendant was discharged on September 25th, as claimed, and that 8 weeks' instead of 6 weeks' compensation should have been paid.
For the reasons assigned, it is ordered, adjudged, and decreed that the judgment appealed from be and it is annulled, avoided, and reversed, and it is now ordered that there be judgment in favor of the plaintiff, Esther *Page 391 
Jones, and against the defendants, Joseph Bartholomew and Employers' Liability Assurance Corporation of London, England, in the sum of $9.75 a week for 2 weeks together with 5 per cent. interest from September 25, 1931, until paid.
Judgment reversed.